The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1, 3, 6, 7, 12-28, 30 and 31 are pending in the Claim Set filed 12/30/2020.
Claim 7 and 12 have been amended. Claim 7 has been amended to recite that the average of m is an integer of 3-112. Claim 12 has been amended to recite that the molecular weight of multi-arm polyethylene
glycol is 1,000-40,000.
Claims 1, 3, 6, 13-28, 30 and 31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Applicants elected Group 2: claims 7 (species election: PEGs are the same; l = 3; X = (CH2)i-O-CO-; F = -NH2) in the reply filed on 12/27/2012. 
Herein, claims 7 and 12 are for examination.

Maintained Rejection
(rejection reformulated necessitated by claim amendments) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The rejection of claims 7 and 12 under 35 U.S.C. 103(a) as being unpatentable over Remensnyder et al (USP 2441597, of record) [Remensnyder] in view of McManus et al (US 20070031371, of record), Wiggins et al (USP 5728895) [Wiggins] and BASF (FR2350333, 1977-12-02, used Machine Translation of Claims and Patent, of record) [BASF] is maintained. This rejection set forth below has been reformulated that is necessitated by Applicant’s claim amendments.
Regarding claims 7 and 12,
Remensnyder teaches pure tripentaerythritol (i.e., reads on claim 7, l is an integer 3) (col.2, lns.6-12). In particular, Remensnyder teaches crude tripentaerythritol is recrystallized from water to provide pure tripentaerythritol (shown below):


    PNG
    media_image1.png
    75
    380
    media_image1.png
    Greyscale


	Therefore, one of ordinary skill in the art at the time the claimed invention was made would have had a reasonable expectation of success of obtaining pure tripentaerythritol that has a polydispersity of less than 1.08 by following the teachings of Remensnyder.
	Remensnyder differs from the claims in that the document does not teach a multi-arm polyethylene glycols (i.e., 8 arm PEG) by using a polyol such as tripentaerythritol.
	However, McManus and Wiggins, as a whole, cure the deficiency.
	McManus teaches synthesized and/or purified branched polymer derivatives that can be conveniently used in conjugation reactions with active agents [0012], i.e., for conjugating a pharmaceutical molecule. McManus teaches providing highly pure, branched polymer structures (i.e., multiarm structures) comprising water-soluble segments or arms extending from a branched polyol core (Abstract; [0013-0026]; See entire document). 
	McManus teaches that branched polyol is tripentaerythritol [0019] (Elected species) (structure shown below (page 13 at [0119]):

    PNG
    media_image2.png
    125
    361
    media_image2.png
    Greyscale

Tripentaerythritol
	McManus teaches that the water-soluble segment attached to the branched polyol is preferably PEG ([0026], wherein the poly(alkylene glycol) (i.e., PEG) chain of 1 to about 25 monomer units is attached to each terminal hydroxyl group ([0037];[0121]; claim 8). McManus teaches the attachment of the segment, e.g., PEG, is provided by ethoyxlation of the branched polyol [0024].
Accordingly, McManus teaches 8-arm tripentaerythritol having identical polyethylene substitutes (i.e., PEG), wherein the PEG repeat units (CH2CH2O-) are in the range of 1-25 PEG units, which overlaps with the claimed range of 3-112 (average of m is an integer of 3-112 as recited in claim 7). Where the claimed ranges overlap with the disclosures of prior art, the claim is obvious. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003); See Board decision in 13899090 2018-05-16 on page 12. Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. Moreover, 8-arm tripentaerythritol 2CH2O-) are in the range of 1-25 PEG units as taught by McManus that also overlap with the molecular weight (MW) of multi-arm polyethylene glycol (PEG) that is 1,000-40,000 as recited in claim 12 (MW 40,000 corresponds to PEG repeat units is 112- See Applicant’s Affidavit filed 12/30/20 on page 3 (Bottom pf page 3) to page 4 (Top of page 3)). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Further, McManus teaches multiple steps of purifying a mixture comprising (i) unsubstituted branched polyol containing no -Y groups (ionizable group); (ii) a monosubstituted polyol comprising a single -Y group, and (iii) a multisubstituted polyol (e.g., disubstituted polyol comprising two -Y groups) that provides chromatographically purified branched polyols having a single ionizable functional group, wherein the branched polyol has a purity of preferably at least 99% and in some cases about 100% purity. McManus teaches that purity refers to the percentage of polymeric species in the composition having the same branched arrangement and the same number and type of termini ([0028-0036]; [0046]). McManus teaches that the multi-
McManus teaches that multiarm polymers are especially attractive for the delivery of small drug molecules. By activating multiple arms at the termini, the overall polymer loading is increased. Thus, on a given multiarm polymer, the effective dose size per gram of polymer is doubled, tripled, quadrupled etc, as two, three, four, etc. arms, respectively, are conjugated with a small drug molecule. 
Notably, a recitation of the intended use, as claimed in claim 7: for conjugating with a pharmaceutical molecule, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Moreover, The preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 
Wiggins teaches tripentaerythritol is alkoyxlated with an alkylene oxide, e.g., polyethylene glycol, to yield an adduct comprising a valence of eight (col. 8, lns.45-67; See entire document).
Further, Remensnyder does not teach wherein the multi-arm polyethylene glycol is substituted with X-Y = (CH2)i-O-CO-NH2.
However, BASF and McManus, as a whole, cure the deficiency.
	BASF teaches pentaerythritol carbamates of formula Ia (see formula below):

    PNG
    media_image3.png
    93
    287
    media_image3.png
    Greyscale

Ia
and carbamates with polyalkylene glycol ether of the formula (see formula below):

    PNG
    media_image4.png
    75
    262
    media_image4.png
    Greyscale

Ib
wherein the radicals R4 may be the same or different and can be hydrogen or the radical (See formula below):

    PNG
    media_image5.png
    53
    70
    media_image5.png
    Greyscale

the radicals R6 can be identical or different and can be hydrogen or an aliphatic radical, and p is an integer from 2 to 20 (See claims 1-3; see entire document). Accordingly, it would have been obvious to provide pentaeryhritol and polyethylene glycols that are substituted with a radical: (CH2)i-O-CO-NH2 in view of the teachings of BASF.
Moreover, McManus teaches polyols comprising a plurality of available hydroxyl groups, wherein a preferred polyol is tripentaerythritol ([0119]; claim 6) (shown below):


    PNG
    media_image2.png
    125
    361
    media_image2.png
    Greyscale

                            Tripentaerythritol

McManus teaches that the polyol include PEG segments attached to the polyol core ([0121]; claim 8). Furthermore, McManus teaches that the polyol further comprises a functional groups, e.g., -C(O)-O-(CH2)2-, attached to the polyol, which 
It would have been prima facie obvious at the time of the invention to provide multi-arm polyethylene glycols (i.e., 8-ARM PEG) comprising a tripentaeryhritol (i.e. I = 3) as the central core structure wherein the polyethylene glycols of 1-25 repeat units (which overlaps with the claimed repeat units of 3-112) are substituted with (CH2)i-O-CO-NH2 in view of the teachings of Remensnyder, McManus, Wiggins and BASF, as a whole. One skilled in the art would have been motivated to do so because multi-arm polyethylene glycols comprising tripentaeryhritol as the core would provide superior conjugation features with an active agent and also provide longer circulation times which reduces the dosing requirements of the active agent.


Response to Arguments
Applicants argue that McManus fails to disclose or teach a multi-arm (e.g. 8-arrn or more) PEG derivative having identical functional end group which has the polydispersity of less than 1.08. Applicants argue that although McManus teaches that the branched polyol could be provided with purity of 99%,, it does not teach that after the ethoxylation of the branched po]yol, the resultant would have the polydispersity of less than 1.08. Further Applicants argue in the reply filed 12/30/2020 and Affidavit filed 12/30/2020 it is found that the polydispersity of the 8-arm PEG derivatives increases when the molecular weight of the PEG arms increases. This is in accord with the McManus teaching on the steric hindrance between the substituted arms. When the molecular weight of the PEG arms reaches 40,000 Dalton (i.e. the molecular weight of single PEG arm is 5,000 Dalton, the repeating unit of PEG is 112), the polydispersity of the 8-arm PEG derivative is 1.05. Applicants argue that none of the cited references teaches the specific range of PEG as recited in the instant claimss. Furthermore, none of the cited references suggests or indicates that the polydispersity of multi-arm PEG derivative can be prepared by controlling the range of repeating units of PEG. Therefore,one skilled in the art in view of the cited references would not select the PEG with the repeating
unit from 3-112 for attaching to the tripentaerythritol, thereby obtaining 8-arm tripentaerythritol PEG derivative having a polydispersity of less than 1.08 and the identical functional end groups.

2CH2O-) are in the range of 1-25 PEG units, which overlaps with the claimed range of 3-112 (average of m is an integer of 3-112 as recited in claim 7). Moreover, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. Furthermore, the 8-arm tripentaerythritol having identical polyethylene substitutes (i.e., PEG), wherein the PEG repeat units (CH2CH2O-) are in the range of 1-25 PEG units as taught by McManus that also overlap with the molecular weight (MW) of multi-arm polyethylene glycol (PEG) that is 1,000-40,000 as recited in claim 12 (MW 40,000 from PEG repeat units is 112). Notably, Applicant’s Affidavit confirms that when PEG repeat units is 112 that the MW is 40,000 and the polydispersity is 1.05 (See Affidavit filed 12/30/2020 at page 3, Table 1, Example 8ARM-40K PEG0, which is a polydispersity of less than 1.08, as instantly claimed. Moreover, one of ordinary skill would have been motivated to provide a 8-ARM PEG tripentaerythritol at the time of the invention since McManus teaches highly purified branched 

Conclusions
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on 10:00 a.m. – 6:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626